              Case 2:20-cr-00020-RAJ Document 59 Filed 07/28/20 Page 1 of 1




1                                                             The Honorable Richard A. Jones
2
3
4
5
6
                        UNITED STATES DISTRICT COURT FOR THE
7                         WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
8
9      UNITED STATES OF AMERICA,                         NO. CR20-0020-RAJ
10                          Plaintiff
                                                         ORDER GRANTING LEAVE
11                     v.                                TO FILE OVERLENGTH BRIEF
12     DALE DUPREE CASEY,
13
                            Defendant.
14
15
           The Court, having reviewed the United States’ Motion for Leave to File
16
     Overlength Brief, and finding good cause, enters the following order:
17
           IT IS HEREBY ORDERED that the Motion (Dkt. #57) is GRANTED. The Court
18
     GRANTS permission for United States’ to file its response to Defendant’s Emergency
19
     Motion to Reopen Bond Under the Fifth, Sixth, and Eighth Amendment, 18 U.S.C.
20
     § 3142(f), and/or 18 U.S.C. § 3142(i) (Dkt. 56) in excess of 12 pages, but no more than
21
     17 pages (excluding attachments or exhibits).
22
           DATED this 28th day of July, 2020.
23
24                                                   A
25                                                   The Honorable Richard A. Jones
26                                                   United States District Judge
27
28

      ORDER FOR LEAVE TO FILE OVERLENGTH BRIEF                                UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      United States v. Casey, CR20-0020-RAJ - 1
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
